DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statements filed 4/16/2019, 10/27/2020 and 9/15/2020 have been considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 12 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Holger (DE 102016201599 A1).
The rejection set forth below is based on the translation of Holger provide with information disclosure statement (PTO form 1449) filed 9/15/2020.
With respect to claim 1, Holger discloses: A light detection and ranging (LIDAR) system [ taught by figure 1 ], comprising: a plurality of light emitters [ taught by light source (12) wherein paragraph [0008] states “…In practice, the lighting consists of an array of light sources…” ] , wherein: the plurality of light emitters are configured to emit a plurality of beams, and the plurality of light emitters are configured to form a beam polarization pattern of the plurality of beams to be emitted toward an object external to the LIDAR system [ taught by paragraph [0008], which states “…at least some of the light sources having polarization filters and / or emitting polarized light, the light sources being divided into at least two groups with different polarization directions…” ]; a receiver that is configured to receive light reflected from the object [ taught by the time-of-flight sensor (22) ]; and an analyzer that comprises a processor and programming instructions [ the abstract teaches an evaluation unit ] that are configured to cause the processor to: determine characteristic differences between the beam polarization pattern of the beams emitted toward the object and an intensity pattern of the light reflected from the object [ paragraph [0010] states “…The time-of-flight camera system is particularly advantageously designed in such a way that the lighting emits a first light synchronously with the modulation cycle MO with a first polarization direction and a second light synchronously with the complementary modulation cycle MO + 180 ° with a second polarization direction or unpolarized…” ], determine a reflection position that is associated with the light reflected from the object, and use the determined characteristic differences to determine whether the reflection position is a position of the object or a position of a ghost [ paragraph [0012] states “…It is also advantageous to design the evaluation unit of the time-of-flight camera system in such a way that, in the interferer detection mode, the presence of multipath propagation at a time-of-flight pixel is detected when a differential signal of the integration nodes of the time-of-flight pixel deviates from zero or exceeds a limit value close to zero…” ] [ The Examiner notes that a ghost signal is interference resulting from multipath propagation ].
Claims 2-4 and 7 are anticipated by figure 8, which shows that the array of emitters include polarization filters (17).
With respect to claim 12, Holger discloses: A method of using a LiDAR system to differentiate a ghost from a real object [ Holger discloses a system (figure 1) with a detection mode discerning interfering signals resulting from multipath propagation – a ghost signal fall into the category of interference due to multipath propagation ], the method comprising: by a LiDAR system, emitting a plurality of beams of light toward an object that is external to the LiDAR system, wherein the plurality of emitted beams exhibit varying [ taught by the time of flight sensor (22) ]; and by a processor [ the abstract teaches an evaluation unit ], executing programming instructions that are configured to cause the processor to: determine characteristic differences between the polarization pattern and the intensity pattern[ paragraph [0010] states “…The time-of-flight camera system is particularly advantageously designed in such a way that the lighting emits a first light synchronously with the modulation cycle MO with a first polarization direction and a second light synchronously with the complementary modulation cycle MO + 180 ° with a second polarization direction or unpolarized…” ], determining a reflection position that is associated with the reflected light, and using the determined characteristic differences to determine whether the reflection position is a position of the object or a position of a ghost [ paragraph [0012] states “…It is also advantageous to design the evaluation unit of the time-of-flight camera system in such a way that, in the interferer detection mode, the presence of multipath propagation at a time-of-flight pixel is detected when a differential signal of the integration nodes of the time-of-flight pixel deviates from zero or exceeds a limit value close to zero…” ].
Claim 15 is taught by paragraph [0068].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5, 6, 8-11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Holger (DE 102016201599 A1).
Claims 5 and 6 would have been obvious in view of paragraph [0068], which suggests to use of a Pockels cell to adjust polarization – quarter and half wave plates are known components of a Pockels cell used to adjust polarization.
With respect to claim 8, Holger teaches or suggests: The LiDAR system of claim 1 further comprising a housing [ a housing would have been suggested to a skilled artisan because the elements of figure 1 would have needed a structure for mounting which protected the components ], and wherein: a first portion of the light emitters are mounted within the housing in a first orientation [ figure 7 teaches that the emitters are mounted in four polarization orientations and paragraph [0067] teaches that the polarization directions can be set via alignment of the sources ]; and a second portion of light emitters are mounted within the housing in a second orientation that is different from the first orientation [ figure 8 teaches that the emitters are mounted in four polarization orientations and paragraph [0067] teaches that the polarization directions can be set via alignment of the sources ] .
Claims 9 and 10 are taught by figure 8.
Claim 11 would have been obvious because paragraph [0065] teaches that the receiver can have it polarization direction being adjustable – a polarization beam splitter being a known device for adjusting polarization.
With respect to claim 19, Holger teaches or suggests: A light detection and ranging (LIDAR) system [ taught by figure 1 ], comprising: a housing containing a plurality of light emitters[ a housing containing the array of light sources (12) would have been suggested to a skilled artisan because the elements of figure 1 would have needed a structure for mounting which protected the components ] , wherein: the plurality of light emitters are configured to emit a plurality of polarized beams, each of which exhibits a substantially same [ taught by the array of light emitters (12) ]  in light of the suggestion by paragraph [0067] of using orientation to set polarization direction ], and the plurality of light emitters comprise: a first group of light emitters that are mounted within the housing at a first orientation [ taught by the 0 degree orientation of some of the emitters in figure 8 in light of the suggestion by paragraph [0067] of using orientation to set polarization direction ]; and a second group of light emitters that are mounted within the housing at a second orientation [ taught by the 0 degree orientation of some of the emitters in figure 8 in light of the suggestion by paragraph [0067] of using orientation to set polarization direction ]; wherein the first orientation comprises an orientation that will cause the first group of light emitters to emit beams of light having a first polarization, and the second orientation comprises an orientation that will cause the first group of light emitters to emit beams of light having a second polarization that is perpendicular with respect to the first polarization [ 90 degrees is perpendicular to 0 degrees ]; and wherein the first polarization and the second polarization will provide a beam polarization pattern of the plurality of polarized beams to be emitted toward an object external to the LIDAR system [ taught by paragraph [0008], which states “…at least some of the light sources having polarization filters and / or emitting polarized light, the light sources being divided into at least two groups with different polarization directions…” ]; a receiver that is configured to receive light reflected from the object [ taught by the timer-of-flight sensor (22) ]; and an analyzer that comprises a processor and programming instructions[ the abstract teaches an evaluation unit ]  that are configured to cause the processor to: determine characteristic differences between the beam polarization pattern of the polarized beams emitted toward the object and an intensity pattern of the light reflected from the object[ paragraph [0010] states “…The time-of-flight camera system is particularly advantageously designed in such a way that the lighting emits a first light synchronously with the modulation cycle MO with a first polarization direction and a second light synchronously with the complementary modulation cycle MO + 180 ° with a second polarization direction or unpolarized…” ] , determine a reflection position that is associated with the light reflected from the object, and use the determined characteristic differences to determine whether the reflection position is a position of the object or a position of a ghost [ paragraph [0012] states “…It is also advantageous to design the evaluation unit of the time-of-flight camera system in such a way that, in the interferer detection mode, the presence of multipath propagation at a time-of-flight pixel is detected when a differential signal of the integration nodes of the time-of-flight pixel deviates from zero or exceeds a limit value close to zero…” ] [ The Examiner notes that a ghost signal is interference resulting from multipath propagation ].
With respect to claim 20, Holger teaches or suggests: the first portion of the plurality of light emitters and the second portion of the plurality of light emitters comprise equal numbers of light emitters [ taught by figure 8 ]; and the receiver comprises a polarization beam splitter configured to split received light into vertical and horizontal polarizations [ this limitation would have been obvious because paragraph [0065] teaches that the receiver can have it polarization direction being adjustable – a polarization beam splitter being a known device for adjusting polarization ] .
Allowable Subject Matter
Claims 13, 14 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645